internal_revenue_service number release date index number ---------------------- ----------------------------------------- --------------------------------------------- -------------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to plr-104336-08 date august legend taxpayer subsidiary state x dear ------------ -------------------------------------------- --------------------------------- -------------------------------- ---------------------------------------- ------------------ ---- this letter responds to your letter dated ----------------------- supplemented by letters dated ------------------- and ------------------ requesting rulings concerning the application of sec_45 of the internal_revenue_code the code to the facts described below facts the facts are represented by taxpayer to be as follows taxpayer is a regional consumer-owned rural electric power cooperative incorporated to provide electric power and energy at wholesale to its member systems all of whom are themselves rural_electric_cooperatives taxpayer is organized on a not- for-profit basis however it is taxable for state and federal_income_tax purposes it is a membership_organization with no capital stock the qualification for membership and the rights and obligations of the four classes of membership classes a b c and d are established in the corporate bylaws as a cooperative organization taxpayer’s plr-104336-08 margins and reserves belong to its consumer-owners taxpayer’s margins must be used to improve or maintain operations set_aside in reserves or distributed to the membership all margins allocated to the membership are allocated on the basis of business done with taxpayer during the years --------------- taxpayer entered into certain wholesale power contracts with its class a members each of which are in full force and effect today pursuant to these contracts class a members agreed to purchase and taxpayer agrees to sell and deliver all of the electric power needed by the class a member to service their own member systems to the extent that those needs exceed a certain level of power and energy otherwise available to those members taxpayer also participates in the federal loan program established by and under the ------------------------------------------ which is administered by the ----------------------------- --------------------------------------------------------------------------------------------------------------------- ------- under the program taxpayer borrows funds to construct generation and transmission facilities to meet the needs of its members who are themselves eligible --- ------ borrowers from time to time taxpayer also borrows funds for capital projects from sources other than ------ as a consumer-owned ------ borrower taxpayer is not regulated by the federal energy regulatory commission ferc or the state utilities commissions furthermore as a utility although not a public_utility taxpayer is not entitled to sell power under or pursuant to the public_utility regulatory policies act of purpa subsidiary will be established as a subchapter_c_corporation organized and operated under the laws of state as a for profit business it will have one class of common_stock taxpayer will own all of the outstanding_stock and will purchase all of the electric energy produced by the wind generation facilities owed and operated by subsidiary with such electric power and energy becoming a part of taxpayer’s overall resource mix taxpayer and subsidiary will file a consolidated tax_return subsidiary will construct own and operate at least ----- mw of wind_energy generation resources to assist taxpayer in meeting expected state and federal requirements for renewable resources in the power supply portfolio from which taxpayer will supply electric power and energy subsidiary will obtain financing approval from ------ equal to --- percent of the aggregate cost of construction of the x wind turbines that will comprise the total project subsidiary will obtain a certification from the --------------------------------- ------ that the rate of interest available to subsidiary in connection with the project contemplated herein is in fact comparable to the rate subsidiary could obtain in the private market with a government agency loan guarantee plr-104336-08 subsidiary will enter into an agreement to sell to taxpayer the entire output of the wind facilities subsidiary’s management and administrative needs will be met through an arm’s length agreement with taxpayer to provide management and administrative services taxpayer is part of a three-tier delivery system it sells wholesale power to its class a members the class a members sell power to their respective distribution cooperative members taxpayer classifies distribution cooperatives as class c members who in turn sell power at retail to their respective end-use customers taxpayer has certain class a members that are themselves distribution cooperatives there are also special membership categories entitled class b and class d from time to time taxpayer also sells power at wholesale primarily on a short-term basis to unrelated utilities in the normal course of managing generation that is temporarily surplus to the needs of its member_cooperatives taxpayer specifically represents that the rates attributable to said wind power will be equal to or less than the member’s avoided costs attributable to such power computed in a manner consistent with the avoided cost rules promulgated by ferc and referenced in the code section under discussion the wind facilities will be originally placed_in_service within the dates specified in sec_45 rulings requested subsidiary’s wind turbine facilities will be qualified_energy_resources and qualified facilities within the meaning of sec_45 and sec_45 of the code the sale of output from subsidiary’s wind facilities to taxpayer and ultimately to persons unaffiliated with either subsidiary or taxpayer will satisfy the requirement of sec_45 of the code that the output of a qualifying_facility be sold to an unrelated_person loans made by ------ to subsidiary in connection with subsidiary’s wind generation facilities will not be considered grants provided for use in connection with construction or operation of the wind generation facilities subsidized_energy_financing provided directly or indirectly under a program in connection with financing subsidiary’s wind generation facilities or any other credit within the meaning of sec_45 taxpayer’s sale of power generated by subsidiary pursuant to contracts executed prior to date will not be disqualified by application of the limitation provided under sec_45 law and analysis plr-104336-08 sec_45 of the code provides a tax_credit for electricity produced from certain renewable resources sec_45 provides in part that the credit i sec_1 cents times the kilowatt hours of electricity produced from qualified resources and at a qualified_facility under the calculation required by sec_45 sec_2_1 cents is substituted for cents for the calendar_year on the sale of electricity produced from the qualified_energy resource of wind see notice_2008_48 irb-2008-21 sec_45 of the code provides that in general the term qualified_energy_resources means wind sec_45 further provides that in the case of a facility using wind to produce electricity the term qualified_facility means any facility owned by the taxpayer which is originally placed_in_service after date and before date in the instant case subsidiary will construct own and operate x wind turbines that will comprise the total project further these facilities will be owned by subsidiary and placed_in_service before date accordingly we conclude that subsidiary’s wind turbine facilities will be qualified_energy_resources and qualified facilities within the meaning of sec_45 and sec_45 of the code sec_45 of the code provides that the electricity produced from qualified_energy_resources and from a qualified_facility must be sold by the taxpayer to an unrelated_person during the taxable_year sec_45 of the code provides that persons shall be treated as related to each other if such persons would be treated as a single employer under the regulations prescribed under sec_52 of the code in the case of a corporation that is a member_of_an_affiliated_group of corporations filing a consolidated_return such corporation shall be treated as selling electricity to an unrelated_person if such electricity is sold to such a person by another member of such group sec_1504 of the code provides in part that an affiliated_group includes a parent and its wholly owned subsidiary neither of which is tax exempt further in the case of electricity produced from any qualified resource notice_2008_60 irb provides in part that the requirement of a sale to an unrelated_person will be treated as satisfied if the ultimate_purchaser of the electricity is not related to the person that produces the electricity in the instant case taxpayer and subsidiary are members of an affiliated_group_of_corporations and will be filing a consolidated tax_return further although subsidiary will be selling electricity to parent parent will ultimately sell such electricity to third parties unrelated to subsidiary or parent accordingly we conclude that the sale of electricity from subsidiary’s wind facilities to taxpayer and ultimately to persons unaffiliated with either subsidiary or taxpayer will satisfy the requirement of sec_45 of the code plr-104336-08 under sec_45 of the code the amount of the credit with respect to any project for any taxable_year is reduced by an amount equal to the product of the amount of the credit otherwise allowable for such year and a fraction the numerator of which is the sum of i grants provided by the united_states a state or a political_subdivision of a state for use in connection with the project ii proceeds of an issue of state_or_local_government obligations used to provide financing for the project the interest on which is exempt from tax under sec_103 of the code iii the aggregate amount of subsidized_energy_financing provided directly or indirectly under a federal state or local program in connection with the project and iv the amount of any other credit allowable with respect to any property which is part of the project and the denominator of which is the aggregate amount of additions to the capital_account for the project for the taxable_year and all prior taxable years sec_45 of the code does not define the term grant however the term is defined in sec_1_148-6 of the income_tax regulations the regulations involving arbitrage_bonds as a transfer for a governmental purpose of money or property to a transferee that is not a related_party to or an agent of the transferor the transfer must not impose any obligation or condition to directly or indirectly repay any amount to the transferor sec_45 of the code does not define subsidized_energy_financing however under sec_48 of the code the term means financing provided under a federal state or local program a principal purpose of which is to provide subsidized financing for projects designed to conserve or produce energy in revrul_2006_9 2006_1_cb_519 the taxpayer was a corporation that built a wind-powered electric generation facility that was a qualified_facility under sec_45 of the code and which produced electricity that qualified for a related production credit the facility also qualified for tax_credits under state law at issue was whether the sec_45 tax_credit was subject_to reduction under sec_45 of the code by reason of the state tax_credit the service concluded that the term any other credit allowable in sec_45 of the code was properly construed to include only federal tax_credits allowable with respect to property that was part of a project and did not include state or local credits in the instant case taxpayer has represented that it will obtain an -------- certification providing that the rate of interest available to subsidiary in connection with the wind project is comparable to the rate subsidiary could obtain in the private market with a government agency loan guarantee in view of these special circumstances and based upon your representations and our legal analysis we conclude that taxpayer and subsidiary will not receive a subsidy and the funds borrowed from the ------ in this instance are not subsidized_energy_financing as defined in sec_45 accordingly we conclude that as a result of the loan from ------ there is no reduction in plr-104336-08 the amount of the credit determined under sec_45 available to subsidiary based on the application of sec_45 of the code sec_45 of the code states that a in general - the credit determined under subsection a shall not apply to electricity i produced at a qualified_facility described in subsection d which is originally placed_in_service after date and ii sold to a utility pursuant to a contract originally entered into before date whether or not amended or restated after that date the statute provides the following exception b exception - subparagraph a shall not apply if - i the prices for energy and capacity from such facility are established pursuant to an amendment to the contract referred to in subparagraph a ii ii such amendment provides that the prices set forth in the contract which exceed avoided cost prices determined at the time of delivery shall apply only to annual quantities of electricity prorated for partial years which do not exceed the greater of- i the average annual quantity of electricity sold to the utility under the contract during calendar years and or ii the estimate of the annual electricity production set forth in the contract or if there is no such estimate the greatest annual quantity of electricity sold to the utility under the contract in any of the calendar years or and iii such amendment provides that energy and capacity in excess of the limitation in clause ii may be- i sold to the utility only at prices that do not exceed avoided cost prices determined at the time of delivery or ii sold to a third party subject_to a mutually agreed upon advance notice to the utility for purposes of this subparagraph avoided cost prices is be determined as provided for in cfr d or any successor regulation as described above taxpayer entered into certain wholesale power contracts with its class a members during the years each of these contracts are in full force and effect today these contracts provided that the class a members would purchase and taxpayer agreed to sell and deliver all of the electric power needed by such members to serve their own member systems to the extent that those needs exceed a certain level of power and energy otherwise available to those members taxpayer represents that the prices paid_by the class a members under the pre-1987 contracts will not exceed the avoided costs therefore for sales of electricity to class a plr-104336-08 members by taxpayer none of the electricity sold to the class a members meets the conditions described in sec_45 further all of the electricity sold to the class a members meets the conditions described in sec_45 because the existing contracts for sales to the class a members provide for sales at a price that does not exceed avoided costs taxpayer is not required to enter into an amended contract in order to satisfy the exception contained in sec_45 therefore we conclude that the sales of electricity generated by subsidiary to the class a members pursuant to contracts executed by taxpayer prior to date will not be disqualified from the credit under sec_45 because of the application of sec_45 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations no opinion is expressed or implied as to whether the pre-1987 contracts described above comply with the avoided cost requirement of sec_45 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file in this office a copy of this letter will be sent to your authorized representatives sincerely yours charles b ramsey chief branch passthroughs special industries cc
